Examiner’s Comment
The Applicant’s amendments include claim 32 having the status identifier of “Previously Presented.” However, claim 32 should have the status identifier of “Currently Amended,” per 37 C.F.R. §1.121(c) (2), since claim 32 clearly has markings that indicate the Applicant’s intent to amend the claim in order to maintain proper antecedent basis. The Examiner reasonably believes the incorrect status identifier is merely a typographical error, not worthy of issuing a Notice of Non-Compliant Amendment. As such, claim 32 will be treated as if the status identifier read “Currently Amended.” Therefore, claim 32 has been entered. 

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
The Applicant’s arguments and amendments entered on July 7, 2022 are persuasive to overcome the 35 U.S.C. § 101 subject-matter eligibility rejection in the Final Office Action of March 7, 2022. Therefore, no rejections regarding subject-matter eligibility or prior art exists, and claims 16, 18-29 and 31-37 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715